Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
               This application filed on 10/28/2020 is a national stage entry of PCT/EP2017/071479, filed on 08/26/2017.
Status of the Claims

               Claims 1-11 are pending. Claims 5-11 are withdrawn as being drawn to non-elected inventions. Claims 1-4 are examined herein.
Election/Restrictions
Applicant's election with traverse of, Group I (Claims 1-4) in the reply filed on, 07/07/2022 is acknowledged.  The traversal is on the ground(s) that, the Examiner has not described the cited reference to teach the surface coating of the magnetic macroscopic granulate particles of the shared technical feature. Accordingly, the Examiner has not sufficiently met the burden of showing that the shared technical feature of the claims is not a special technical feature.  This is not found persuasive because, the cited reference (Yoshihiko et al. (EP 0805353 A2) discusses the surface coating of the magnetic macroscopic granulate particles throughout the reference and one example is, page 4, lines 11-12.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim, 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim, 2 recites the limitation, "the" in, line 2.  There is insufficient antecedent basis for this limitation in the claim. Delete “the size of”.
The recitation of “cross-section” is not clear because it doesn’t say if this is the diameter of the cross-section. For examination purpose, this will be takes as “cross-section diameter”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-4 are rejected under 35 U.S.C 102(a)(1) or 35 U.S.C 102(a)(2) as anticipated by Yoshihiko et al. (EP 0805353 A2).

With respect to claim 1, Yoshihiko et al. teaches the carrier useful in the present invention may be of any material which may be used in immunoassay, including inorganic particulate matter such as glass, and silica; and particulate synthetic high molecular compounds, and particulate cellulose derivatives. In particular, preferred are spherical carriers exemplified by particulate carriers mainly composed of thermoplastic resin such as polyethylene, polypropylene, ethylene-vinyl acetate copolymer, nylon, polystyrene, styrene-butadiene copolymers, and polyvinyl chloride or copolymers mainly composed thereof, and mixtures thereof. The particle diameter of the carrier is not limited, but is usually in the range of from 0.1 to 20 mm (page 4, lines 17-22).

Yoshihiko et al. teaches an example of a preferred carrier is the one which contains magnet-sensitive component, in the present invention. The magnet-sensitive component contained in the carrier includes soft ferrites such as manganese-zinc ferrite, and magnetites mainly composed of triiron tetraoxide. The particle diameter thereof is usually in the range of from 0.01 to 10 μm. The magnet-sensitive component may be incorporated in the carrier by mixing in the production process of the carrier composed of the above thermoplastic resin, or may be attached onto the surface of the carrier by adsorption, thermal fusion, or a like method (page 4, lines 23-28).

Yoshihiko et al. teaches About 100000 particles (about 1 B0g) of the carrier was suspended in 350ml of 20mM tris-hydrochloric acid buffer solution (pH=7.0). Thereto, 25 mg of anti-TSH (thyroid stimulating hormone) monoclonal antibody was added (page 7, lines 3-4).

Yoshihiko’s anti-TSH monoclonal antibody coated particle prepped per Yoshihiko’s teaching above reads on analyte detecting magnetic macroscopic particle with surface coating.

With respect to claim 2, Yoshihiko et al. teaches into an ethylene-vinyl acetate copolymer (produced by Tosoh Corp.), was blended uniformly magnetite (produced by Titan Kogyo K.K.) which is composed of triiron tetraoxide having an average particle diameter of about 0.2 micron in an amount of 12 w/w%. The resulting blend was pelletized, and shaped into a spherical carrier of an average particle diameter of 1.5 mm containing a magnet-sensitive substance (page 6, lines 48-51).

Yoshihiko’s 1.5mm magnet-sensitive substance reads on claim 2.

With respect to claim 3, Yoshihiko et al. teaches an example of a preferred carrier is the one which contains magnet-sensitive component, in the present invention. The magnet-sensitive component contained in the carrier includes soft ferrites such as manganese-zinc ferrite, and magnetites mainly composed of triiron tetraoxide. The particle diameter thereof is usually in the range of from 0.01 to 10 μm. The magnet-sensitive component may be incorporated in the carrier by mixing in the production process of the carrier composed of the above thermoplastic resin, or may be attached onto the surface of the carrier by adsorption, thermal fusion, or a like method (page 4, lines 23-28).

Yoshihiko’s magnet-sensitive component mixed with thermoplastic resin during production reads on claim 3.

With respect to claim 4, Yoshihiko et al. teaches About 100000 particles (about 1 B0g) of the carrier was suspended in 350ml of 20mM tris-hydrochloric acid buffer solution (pH=7.0). Thereto, 25 mg of anti-TSH (thyroid stimulating hormone) monoclonal antibody was added (page 7, lines 3-4).

Yoshihiko’s anti-TSH monoclonal antibody used to coat the particles reads on claim 4. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTIFANOS HAILU whose telephone number is (571)272-0670. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ESTIFANOS HAILU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1677